IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OKLAHOMA

United States of America

 

 

Plaintiff(s),
vs. Case No.:21-MJ-593-JFJ
Benjamen Scott Burlew Criminal Information Sheet
Defendant(s).
Date: 8/19/21 Interpreter: Yes OO No &
Magistrate Judge Jayne Deputy Stephanie Cope USPO G. Thomas
Date of Arrest: 8/19/21 Arrested By: USMS X] Detention Requested by AUSA
Bail Recommendation: Choose an item. L] Unsecured
Additional Conditions of Release:
Oa Ob. Ol Om On Oo Op Ogq Or Us
Oc Od. Or (1, 02, 03, O04 05, 06,07)
Oe. ju (Oi, O22 83, O4 OS, Ob OD
Of Og Oh ODT Oj. Ov (01, 02, 03, 04 05 0607, 08 O89, O 10)
Ok(Oi, Oi, Oi iii) Ow (O01, O 2) L] x. (other)
Defendant Requests Federal Public Defender/Ct. Appt. Counsel: Yes X No

Defendant's Attorney: KO Gn Kas Ci) FPD; LI Ct. Appt; Ret Counsel

AUSA: — Joel-lyn McCormick
MINUTES:

Interpreter: ; O Sworn

astern appears impersen-for IA on: amen CJ Information; © Complaint; Cd Petition; OV Kule 5
DY Vide with: Ret Counsel; CJ FPD; (Ct. Appt; OO w/o Counsel

CJ Financial Affidavit received and FPD/CJA appointed; © Present © Not Present
Defendant’s name as reflected in the indictment/information/complaint/petition/Rule 5 is the true and correct legal name:
C1 Verified in open court
CJ Corrected by interlineation to
to reflect Defendant’s true and correct name and all previous filings are amended by interlineation to reflect same.

CJ Unable to verify in open court: 1 U.S. Atty. to verify & advise court; [ Defendant’s Attorney to verify & advise

 

 

court;

Waivers executed and filed: C1 of Indictment; L. of Preliminary Exam; 7) of Detention Hearing; a 5 Hearings
7 Bond set for : Bond and conditions of release
executed

( Government’s Motion for Detention and Detention Hearing filed in open court

C1 Arraignment held and Defendant pleads Not Guilty; Court accepts plea; [ Scheduling dates to be mailed to counsel

 

 

 

C] Initial Appearance continued to: at a.m./p.m.
CJ Arraignment scheduled: at a.m./p.m.
J Detention Hearing scheduled: at a.m./p.m.
C1 Preliminary Exam scheduled: at a.m./p.m.

 

©) Defendant remanded to custody of U.S. Marshal: | 7 Pending further proceeding; Pending release on bond for treatment
Mot. for Detention #_|_: © Granted; Denied; (Moot Mot. for Hearing # ZA: C¥Granted: [] Denied; O Moot

Additional Minutes: “Deelenclion carn, hed.

 

Criminal Information Sheet CR-24 (11/2020)
